          Case 1:05-cr-01115-ER Document 306 Filed 07/29/21 Page 1 of 3




From: Ulysses T. Ware



To: The Hon. District Judge Edgardo Ramos


Date: July 29, 2021


RE: Please file the enclosed pleading on the 04cr1224 and 05cr1115 (SDNY) dockets

(#51) re Exhibit #50 FINRA’s certification of unregistered broker-dealer status for Alpha Capital,
AG, and the 02cv2219 (SDNY) plaintiffs. Dispositive undisclosed and suppressed Brady
exculpatory evidence.




/s/ Ulysses T. Ware




Page 1 of 3
July 29, 2021
(#51) re Exhibit #50 FINRA’s certification of unregistered broker-dealer status for Alpha Capital,
AG, and the 02cv2219 (SDNY) plaintiffs. Dispositive undisclosed and suppressed Brady
exculpatory evidence.
             Case 1:05-cr-01115-ER Document 306 Filed 07/29/21 Page 2 of 3




                     Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY) (#50)

Submitted on July 29, 2021, to: Pro_SE_Filing@nysd.uscourts.gov
                                ChambersNYSDRamos@nysd.uscourts.gov

/s/ Ulysses T. Ware
Ulysses T. Ware
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,
       Plaintiff, Respondent,
       Cross Petitioner,

        v.

Ulysses T. Ware, et al.,
       Defendant, Petitioner,
       And Cross Respondent.
   (#51) re Exhibit #50 FINRA’s certification of unregistered broker-dealer status for Alpha
   Capital, AG, and the 02cv2219 (SDNY) plaintiffs. Dispositive undisclosed and suppressed
  Brady exculpatory evidence that renders the government’s 04cr1224 indictment’s Count I
             (GX-7), Count II (Gx-11), and Count III (GX-24) null and void ab initio.


                                      Certificate of Service
I Ulysses T. Ware certify that I have this 29th day of July 2021 served the following DOJ
employees, to wit:
AUSA Melissa Childs, AUSA John M. McEnany, Acting USA Audrey Strauss, AUSA Jeffrey R.
Ragsdale, Counsel, DOJ’s Office of Professional Responsibility
The Hon. USAG Merrick Garland; and The Admin. Office of the U.S. Courts, Executive Director.




Page 2 of 3
July 29, 2021
(#51) re Exhibit #50 FINRA’s certification of unregistered broker-dealer status for Alpha Capital,
AG, and the 02cv2219 (SDNY) plaintiffs. Dispositive undisclosed and suppressed Brady
exculpatory evidence.
          Case 1:05-cr-01115-ER Document 306 Filed 07/29/21 Page 3 of 3




                                      Exhibit #50-1
                       FINRA’s certification of unregistered broker-dealer
 status for each of the 02cv2219 (SDNY) plaintiffs, which ipso facto, as a matter of law renders
    all judgments (GX-7) and orders (GX-11 and GX-24) entered in 02cv2219 null and void ab
initio, and unlawful; thus, as a matter of law annulled and abrogated the 04cr1224 indictment
                       and judgments of conviction and sentence as moot.




Page 3 of 3
July 29, 2021
(#51) re Exhibit #50 FINRA’s certification of unregistered broker-dealer status for Alpha Capital,
AG, and the 02cv2219 (SDNY) plaintiffs. Dispositive undisclosed and suppressed Brady
exculpatory evidence.
